UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB [X] ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-130492 ALLMARINE CONSULTANTS CORPORATION (Name of small business issuer in its charter) Nevada 352255990 (State of organization) (I.R.S. Employer Identification No.) 8601 RR 2222, BLDG. 1 STE. 210 AUSTIN, TEXAS 78730 (Address of principal executive offices) (512) 689-7787 (Registrant's telephone number) Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: NONE Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X]. The issuer's revenues for its most recent fiscal year were $-0-. The aggregate market value of the issuer's voting and non-voting common equity held by non-affiliates computed by reference to the average bid and ask price of such common equity on the Over-The-Counter Bulletin Board as of August 14, 2007, was $1,058,000. At August 14, 2007, there were 995,000 shares of the Issuer's common stock outstanding, which amount does not include 1,005,000 shares of the Registrant’s common stock which the Registrant has agreed to issue pursuant to a Stock Purchase Agreement (described below), which have been issued, but which are being held in escrow pending the consummation of a planned Reverse Merger (defined below). TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 2. DESCRIPTION OF PROPERTY 9 ITEM 3. LEGAL PROCEEDINGS 9 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 9 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 10 ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 12 ITEM 7. FINANCIAL STATEMENTS 21 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 32 ITEM 8A. CONTROLS AND PROCEDURES 32 ITEM 8B. OTHER INFORMATION 32 PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT 33 ITEM 10. EXECUTIVE COMPENSATION 34 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 35 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 36 ITEM 13. EXHIBITS 38 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 39 SIGNATURES 40 PART I FORWARD-LOOKING STATEMENTS ALL STATEMENTS IN THIS DISCUSSION THAT ARE NOT HISTORICAL ARE FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. STATEMENTS PRECEDED BY, FOLLOWED BY OR THAT OTHERWISE INCLUDE THE WORDS "BELIEVES", "EXPECTS", "ANTICIPATES", "INTENDS", "PROJECTS", "ESTIMATES", "PLANS", "MAY INCREASE", "MAY FLUCTUATE" AND SIMILAR EXPRESSIONS OR FUTURE OR CONDITIONAL VERBS SUCH AS "SHOULD", "WOULD", "MAY" AND "COULD" ARE GENERALLY FORWARD-LOOKING IN NATURE AND NOT HISTORICAL FACTS. THESE FORWARD-LOOKING STATEMENTS WERE BASED ON VARIOUS FACTORS AND WERE DERIVED UTILIZING NUMEROUS IMPORTANT ASSUMPTIONS AND OTHER IMPORTANT FACTORS THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE IN THE FORWARD-LOOKING STATEMENTS. FORWARD-LOOKING STATEMENTS INCLUDE THE INFORMATION CONCERNING OUR FUTURE FINANCIAL PERFORMANCE, BUSINESS STRATEGY, PROJECTED PLANS AND OBJECTIVES. THESE FACTORS INCLUDE, AMONG OTHERS, THE FACTORS SET FORTH BELOW UNDER THE HEADING "RISK FACTORS." ALTHOUGH WE BELIEVE THAT THE EXPECTATIONS REFLECTED IN THE FORWARD-LOOKING STATEMENTS ARE REASONABLE, WE CANNOT GUARANTEE FUTURE RESULTS, LEVELS OF ACTIVITY, PERFORMANCE OR ACHIEVEMENTS. MOST OF THESE FACTORS ARE DIFFICULT TO PREDICT ACCURATELY AND ARE GENERALLY BEYOND OUR CONTROL. WE ARE UNDER NO OBLIGATION TO PUBLICLY UPDATE ANY OF THE FORWARD-LOOKING STATEMENTS TO REFLECT EVENTS OR CIRCUMSTANCES AFTER THE DATE HEREOF OR TO REFLECT THE OCCURRENCE OF UNANTICIPATED EVENTS. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS. REFERENCES IN THIS FORM 10-KSB, UNLESS ANOTHER DATE IS STATED, ARE TO MAY 31, 2007. AS USED HEREIN, THE "COMPANY," "ALLMARINE," "WE," "US," "OUR" AND WORDS OF SIMILAR MEANING REFER TO ALLMARINE CONSULTANTS CORPORATION. ITEM 1. DESCRIPTION OF BUSINESS We were incorporated as "Allmarine Consultants Corporation," in Nevada on May 19, 2005. On March 5, 2007, we filed a Certificate of Amendment to our Articles of Incorporation with the Secretary of State of Nevada to affect a 1:10 reverse stock split of our issued and outstanding shares of common stock (the “Reverse Split”) and to reauthorize 110,000,000 shares, consisting of 100,000,000 shares of common stock, $0.001 par value per share, and to re-authorize 10,000,000 shares of preferred stock, $0.001 par value per share (the “Amendment”). The affect of the reverse stock split has been affected throughout this Form 10-KSB and the accompanying financial statements. RECENT EVENTS: Stock Purchase Agreements On April 17, 2007, three of our majority shareholders entered into a Stock Purchase Agreement, whereby a third party, MV Equity Partners, Inc. (“MV”), agreed to purchase 510,000 shares of our common stock for aggregate consideration of $450,000 (of which $50,000 which was previously received and used to pay Company debts, as described below). The 510,000 shares which MV agreed to purchase will be purchased from Michael Chavez, our Chief Executive Officer and Director, Arthur Stone, our Director and David M. Loev, our corporate counsel (the “Sellers”) in equal amounts of 170,000 shares each. The Stock Purchase Agreement also contemplates us completing a reverse merger transaction and a private placement of securities simultaneously therewith which raises no less than $6,000,000, and which shares are sold in connection with at not less than $1.50 per share (collectively the “Reverse Merger”). We previously received $50,000 from shareholders as a contribution to capital in connection with an agreement with MV on or about April 6, 2007, pursuant to the Stock Purchase, which funds we used as follows: · $26,455 to the Company of which $20,000 was used to repay certain of Mr. Chavez’s promissory notes (as described in greater detail below) and $6,455 was utilized for working capital purposes; · $13,161 to David M. Loev, in consideration for outstanding legal fees; and · $10,000 towards the principal amount of Mr. Loev’s promissory note (described in greater detail below). 3 The anticipated closing date of the MV Stock Purchase Agreement is the closing date of the Reverse Merger. MV was provided the right to cancel the Stock Purchase Agreement with three (3) days prior written notice to the purchasers if the closing of the Reverse Merger did not occur prior to June 15, 2007, which date could be extended by MV until July 27, 2007.The MV Stock Purchase was amended to extend such date to August 31, 2007 (see the description of the amendment to MV Stock Purchase below). The Stock Purchase Agreement contemplates us not having more than $25,000 in liabilities as of the closing date, which liabilities are anticipated to be paid on such closing date by the company with whom we merge and/or acquires us. We also entered into a Stock Purchase Agreement on April 17, 2007, with Mastodon Ventures, Inc. (“MVI”) to purchase an aggregate of 1,005,000 shares of our common stock for aggregate consideration of $1,050 (or approximately $0.001 per share). The consummation of the Reverse Merger by June 15, 2007, which date could be extended by MVI until July 27, 2007, was a condition precedent to the closing of the Stock Purchase Agreement with MVI.The Stock Purchase Agreement was amended to extend such date to August 31, 2007 (see the description of the amendment to the Stock Purchase Agreement below), and if the closing of the Reverse Merger does not occur prior to the August 31, 2007 amended date, MVI may cancel the Stock Purchase Agreement with three (3) days prior written notice to us. The Stock Purchase Agreement contemplates us not having more than $25,000 in liabilities as of the closing date, which liabilities are anticipated to be paid on such closing date by the company with whom we merge and/or acquires us.MVI also agreed to reimburse us for legal expenses incurred by us in connection with the Stock Purchase Agreement and transactions contemplated therein, not to exceed $7,500 per month. The shares which we agreed to sell to MVI have been issued to date and are being held in escrow pending the consummation of the Reverse Merger and the Stock Purchase Agreement with MVI; and because such shares have not been provided to MVI to date, they have not been included in the issued and outstanding amounts disclosed throughout this Form 10-KSB filing. Plan of Merger Pursuant to an Agreement and Plan of Merger dated as of May 25, 2007 (the “Merger Agreement”), by and among us, Allmarine Acquisition Corporation (“AAC”), a wholly owned subsidiary of us, and BAXL Technologies, Inc. (“BAXL), AAC will merge with and into BAXL, with BAXL as the surviving corporation (the “Merger”). The closing of the Merger is subject to the satisfaction of certain conditions including, but not limited to (i) approval of the Merger by the holders of BAXL common and preferred stock and AAC common stock and (ii) completion by Allmarine of a private placement of not less than 5,333,333 shares of common stock at a price of $1.50 per share for aggregate gross proceeds of $8,000,000 (the “Offering”). In the Offering, Allmarine may issue up to 6,666,667 shares of common stock for aggregate gross proceeds of up to $10,000,000. No assurances can be given when, if ever, the Merger and/or the Offering will close. Upon closing of the Merger and the Offering (the “Closing”), which was to occur no later than July 31, 2007, but which date has since been extended until August 31, 2007, the holders of the outstanding shares of our common stock (the “Allmarine Common Stock”), immediately prior to the Closing will own approximately 10.34% of the outstanding Allmarine Common Stock (9.47% if all 6,666,667 shares are sold), the holders of BAXL common stock, preferred stock and certain convertible notes will own approximately 52.63% of the outstanding Allmarine Common Stock (48.17% if all 6,666,667 shares are sold) and the purchasers in the Offering will own approximately 37% of the outstanding Allmarine Common Stock (42% if all 6,666,667 shares are sold). Approximately 78% of the shares of Allmarine Common Stock to be issued to the holders of BAXL common stock and preferred stock in the Merger will be subject to lock-up agreements. BAXL is a privately held, Delaware corporation that manufactures and markets what itbelieves are innovative technology and products that enable the delivery of wired and wireless broadband applications including Internet access, Video on Demand, VoIP and Video Surveillance. In the event the Merger with BAXL closes, the Company's current Ship Registry Services will cease, and the Company's operations will change to those of BAXL.
